Citation Nr: 0527982	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  01-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as being secondary to mustard 
gas exposure.

2.  Entitlement to service connection for bronchitis, to 
include as being secondary to mustard gas exposure.

3.  Entitlement to service connection for a skin disorder, to 
include as being secondary to mustard gas exposure.

4.  Entitlement to service connection for emphysema, to 
include as being secondary to mustard gas exposure.

5.  Entitlement to service connection for asthma, to include 
as being secondary to mustard gas exposure.




REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1938 to June 
1941, June 1941 to January 1946, and from April 1951 to 
December 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied claims for service connection for chronic 
obstructive pulmonary disease, bronchitis, a skin disorder, 
emphysema, and asthma, claimed as secondary to mustard gas 
exposure.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on the 
veteran's part.




REMAND

In a July 2001 decision, the Board determined the veteran had 
submitted new and material evidence to reopen the claims for 
entitlement to service connection for chronic obstructive 
pulmonary disease, bronchitis, a skin disorder, emphysema, 
and asthma and reopened the claims, but denied them on the 
merits.  

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2005, 
the Secretary of VA and the veteran (parties) filed a joint 
motion to vacate the part of the July 2001 decision that 
denied the claims for service connection.  Specifically, they 
stated that the Board had obtained additional evidence 
without addressing whether it should have remanded the claims 
for the RO to consider that evidence.  They also stated that 
the Board had failed to obtain private medical records that 
had been identified in the record.  The Court granted the 
motion that same month.

The additional evidence obtained by the Board was that it had 
contacted VA Compensation and Pension Service as to whether 
the veteran was on the official list of persons who 
participated in mustard gas testing between August 1943 and 
October 1945.  VA Compensation and Pension Service stated the 
veteran was not on the list.

As to the private medical records that VA failed to obtain, 
in an August 2000 letter from Dr. B, he stated he had seen 
the veteran in his office three times in the last five years: 
June 9, 1995, September 18, 1996, and October 28, 1998.  The 
parties stated that those private medical records must be 
obtained, and if they cannot be obtained, that VA should 
follow the procedures under 38 U.S.C.A. § 5103A(b) (West 
2002).

In a September 2005 letter, the veteran's representative 
submitted additional evidence, both medical and nonmedical 
and stated that the veteran waived "further consideration by 
the Regional Office of any evidence and arguments submitted 
on this claim."  The Joint Motion made it clear that private 
medical records from Dr. B must be obtained.  The additional 
records submitted by the representative were not those 
addressed in the Joint Motion.  Thus, a remand is still 
necessary.

In a February 1998 statement from a service associate, RS, he 
stated that the gas that he and the veteran had been exposed 
to was Lewisite.  Therefore, it is possible the veteran was 
exposed to Lewisite.

Accordingly, in compliance with the February 2005 Joint 
Motion for Remand, the case is hereby REMANDED for the 
following action: 

1.  Obtain any relevant private medical 
records from Dr. B, including those dated 
June 9, 1995, September 18, 1996, and 
October 28, 1998.

2.  Make sure that the development of the 
claims are in accordance with the 
guidance found in M21-1, Part 3, Chapter 
5, Subchapter II, § 5.18 for both mustard 
gas and Lewisite.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the AMC should readjudicate the 
claims for service connection for chronic 
obstructive pulmonary disease, 
bronchitis, a skin disorder, emphysema, 
and asthma, claimed as secondary to 
Lewisite and mustard gas exposure.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

